 1 McGREGOR W. SCOT
   United States Attorney
 2 JEFREY A. SPIVAK
   Assistant U.S. Attorney
 3 MISDEMEANOR UNIT
   2500 Tulare Street, Suite 4401
 4 Fresno, California 93721
   Telephone: (559) 497-4000
 5

 6 Attorneys for Plaintiff
    UNITED STATES OF AMERICA
 7

 8
                                       UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        Case No. 1:19-po-00043-SAB
12                        Plaintiff,                  [Citation #6044491 CA/74]
13   v.                                               MOTION AND ORDER FOR DISMISSAL
14   JESSICA ALLEN,
15                        Defendant.
16

17

18         The United States of America, by and through McGregor W. Scott, United States Attorney, and

19 Jeffrey A. Spivak, Assistant United States Attorney, hereby moves to dismiss Case No. 1:19-po-00043-
20 SAB [Citation #6044491 CA/74] against JESSICA ALLEN without prejudice in the interest of justice,

21 pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure.

22 DATED: October 16, 2019                              Respectfully submitted,

23                                                      McGREGOR W. SCOTT
                                                        United States Attorney
24
                                                By:     /s/ Jeffrey A. Spivak
25                                                      JEFFREY A. SPIVAK
                                                        Assistant U.S. Attorney
26

27

28
                                                       1
29

30
 1
                                                 ORDER
 2

 3          IT IS HEREBY ORDERED that Case Number 1:19-po-00043-SAB [Citations #6044491 CA/74]
 4 against JESSICA ALLEN be dismissed without prejudice, in the interest of justice.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     October 16, 2019
                                                    UNITED STATES MAGISTRATE JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                      2
29

30
